Case 3:19-cv-01206-MAB Document 58 Filed 09/24/20 Page 1 of 2 Page ID #716




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORTEZ LARNELL MOORE,                    )
                                          )
                     Plaintiff,           )
                                          )
 vs.                                      )   Case No. 3:19-CV-01206-MAB
                                          )
 ILLINOIS DEPARTMENT OF                   )
 CORRECTIONS, ET AL.,                     )
                                          )
                     Defendants.          )


                        JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       This matter having come before the Court, and the Court having rendered a

decision,

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated January 15,

2020 (Doc. 15), Defendants Koehn, White, and the Illinois Department of Corrections

were DISMISSED without prejudice.

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order dated

August 3, 2020 (Doc. 54). Defendants John Doe #1 and John Doe #2 were DISMISSED

without prejudice.

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order

entered on September 24, 2020 (Doc. 57), Defendants John Baldwin, Jacqueline

Lashbrook, Wexford Health Sources, Mohammed Siddiqui, Patrick Trokey, Mike

Macuria, Billy Rose, C/O Burshur, and Frank Lawrence were DISMISSED with




                                    Page 1 of 2
Case 3:19-cv-01206-MAB Document 58 Filed 09/24/20 Page 2 of 2 Page ID #717




prejudice from this action. Accordingly, this action was DISMISSED with prejudice in

its entirety pursuant to Federal Rule of Civil Procedure 41(b).

      DATED: September 24, 2020

                                         MARGARET M. ROBERTIE,
                                         Clerk of Court

                                         BY: /s/ Jennifer Jones
                                            Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                        Page 2 of 2
